         Case 1:18-cv-12058-RGS Document 210 Filed 08/26/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
SECURITIES AND EXCHANGE COMMISSION,        )
                                           )
                  Plaintiff,               )
                                           )
       v.                                  )                 Case No. 1:18-cv-12058-RGS
                                           )
ROGER KNOX, WINTERCAP SA,                  )
MICHAEL T. GASTAUER, WB21 US               )
INC., SILVERTON SA INC., WB21 NA           )
INC., C CAPITAL CORP., WINTERCAP           )
SA INC. AND B2 CAP INC.                    )
                                           )
                  Defendants,              )
       and                                 )
                                           )
RAIMUND GASTAUER, SIMONE                   )
GASTAUER FOEHR, B21 LTD., SHAMAL           )
INTERNATIONAL FZE, AND WB21 DMCC           )
                                           )
                  Relief Defendants.       )
___________________________________________)

JOINT MOTION TO ENLARGE THE DEADLINE TO FILE DISPOSITIVE MOTIONS

        Plaintiff Securities and Exchange Commission (the “Commission”) and defendant

Michael Gastauer respectfully request that the Court extend the date by which dispositive

motions are due from August 27, 2021 to October 29, 2021, and extend the date to oppose any

such motions to November 19, 2021. Defendants WB21 US Inc., Silverton SA Inc., WB21 NA

Inc., C Capital Corp., Wintercap SA Inc., and B2 Cap Inc. (collectively referred to herein with

Michael Gastauer as the “Defendants”) and relief defendants Raimund Gastauer, B21 Ltd. and

WB21 DMCC (the “Relief Defendants”) assent to the relief requested herein. As grounds for

this request, the parties state as follows:

        1. As set forth in the parties’ previous joint motions to continue the dispositive motions
 Case 1:18-cv-12058-RGS Document 210 Filed 08/26/21 Page 2 of 4




   deadlines, the Defendants and Relief Defendants have made good faith offers of

   settlement to the Commission. Dkt Nos. 203, 208. On June 23, 2021, the parties

   reported that defendant Michael Gastauer had requested additional time to ascertain

   the collateral consequences, if any, that a settlement in this matter might have on him

   in foreign countries (where he resides), and that the corporate Defendants and Relief

   Defendants subject to this motion—and Michael Gastauer’s father (Raimund

   Gastauer)—would be unlikely to execute final settlement offers until Michael

   Gastauer has completed this inquiry. Dkt. No. 208.

2. Michael Gastauer has had an opportunity to conduct this inquiry, and the parties have

   continued to work towards finalizing settlement papers. Indeed, over the last two

   months the parties have exchanged numerous drafts and comments, and have

   continued to communicate by telephone, about agreeable terms.

3. At this time, the Defendants and Relief Defendants subject to this motion are

   reviewing what the Commission believes to be the final version of a settlement

   proposal. The parties continue to believe that this case will be resolved without the

   need for motion practice or a trial. Additional time is required, however, to finalize

   the agreements and—if the agreements are signed by the Defendants and Relief

   Defendants—additional time is required for the undersigned counsel representing the

   Commission to obtain authorization from the Commission to present proposed

   consent-decrees for the Court’s review and approval.

4. Accordingly, the parties respectfully request an extension so that, instead of using

   unnecessary judicial resources to litigate dispositive motions, (a) the parties can

   finalize settlement agreements, and (b) the parties can prepare and file proposed
        Case 1:18-cv-12058-RGS Document 210 Filed 08/26/21 Page 3 of 4




          consent decrees for the Court’s consideration if the Commission approves the

          settlement offers.

                                        CONCLUSION

       For the foregoing reasons, the parties respectfully request that the Court extend the date

by which dispositive motions are due from August 27, 2021 to October 29, 2021, and to extend

the date to oppose any such motions from September 17, 2021 to November 19, 2021.

August 26, 2021                              Respectfully submitted,
                                             SECURITIES AND EXCHANGE COMMISSION
                                             By its attorneys,

                                             /s/ Eric A. Forni
                                             Eric A. Forni
                                             Kathleen Shields
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             Telephone: (617) 573-8827 (Forni direct)
                                             Fax: (617) 573-4590
                                             Email: fornie@sec.gov

                                             /s/ William D. Weinreb
                                             William D. Weinreb (BBO #557826)
                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN LLP
                                             111 Huntington Avenue, Suite 520
                                             Boston, MA 02199
                                             Phone: 617-712-7100
                                             Email: billweinreb@quinnemanuel.com
                                             Counsel for Michael T. Gastauer
         Case 1:18-cv-12058-RGS Document 210 Filed 08/26/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2021, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case. A copy
will also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.

                                              /s/ Eric A. Forni
                                              Eric A. Forni
